Citation Nr: 1147116	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for left eye disability, to include no light perception of the left eye with anterior synechia, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ear disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Veteran testified before the undersigned at a Board hearing.  A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for scoliosis with muscle spasms has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the issues on appeal.  

With regard to the Veteran's claim for left eye disability, the record suggests the presence of outstanding and pertinent treatment records.  Specifically, at the June 2010 Board hearing, the Veteran reported treatment at the Newark Hospital in 1987 as well as ongoing treatment for the left eye in 2009 and 2010, to include treatment a few months prior to the Board hearing.  As these records have not been obtained and associated with the file, the RO/AMC must make every effort to do so.  

Additionally, the Veteran testified that he recently filed a claim for Security Administration (SSA) benefits due, in part, to his left eye disability.  Reference was made to such at the June 2010 Board hearing.  The Veteran indicated at that he had recently submitted his application, but had not yet received any benefits.  In this regard, the RO/AMC should follow-up with the Veteran to see if he is currently in receipt of any such benefits and, if so, obtain any and all related SSA records.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that when VA is on notice that there are SSA records, it must obtain and consider them.  Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); & Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Further, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Thus, the medical records from the SSA pertaining to any original award of disability benefits and any continuing award of benefits must be requested and associated with the claims file before a decision can be issued on the Veteran's current VA claim.  

The Board notes that the Veteran's most recent VA examination (October 2009), pertaining to his left eye disability, is now over three years old and does not contemplate the Veteran's contentions regarding the current severity of his symptomatology.  Further, it does not contemplate the outstanding, pertinent treatment records reported at the June 2010 Board hearing, to include SSA records.  As such, VA should afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Thus, a new VA medical examination of the Veteran's left eye disability is necessary in order to determine the Veteran's complete disability picture. 

With regard to the Veteran's claims for tinnitus and a bilateral ear disability, the Veteran reported outstanding, pertinent treatment records.  Specifically, he reported undergoing a recent hearing test at the East Orange VA Medical Center (VAMC), in approximately April or May of 2010.  The Board notes that these records have not yet been obtained and associated with the claims file.  Additionally, these records do not appear to have been considered by the RO.  As these records are pertinent to the issues on appeal, they must be obtained.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that the duty to assist the veteran includes obtaining all relevant medical records).  The VA must obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake all necessary development to obtain and associate with the record all identified and outstanding records of pertinent medical treatment.  Specifically, such records should include 1987 treatment records from Newark Hospital, the report of an audiological examination in 2010 at the East Orange VAMC, and all pertinent VA treatment records from 2009 to present.  If any requested records are unavailable, or the search for the records is otherwise negative, that fact should clearly be documented in the claims file, and the appellant so notified.

2.  Obtain from the SSA, and associate with the Veteran's VA claims folder, a copy of any SSA disability decision rendered for the Veteran and all records upon which the decision was based.  Efforts to procure such documents should be annotated in the claims file.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his left eye disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected left eye disability.  

The examiner should comment on the effect of the Veteran's service-connected left eye disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability.

The examiner should provide complete rational for all opinions expressed on examination.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

